United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3582
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Uriel Carranza,                         *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 14, 2012
                                Filed: June 25, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Uriel Carranza appeals from the district court’s1 order recharacterizing his
“motion for review of sentence” as an unauthorized successive 28 U.S.C. § 2255
motion, and denying it for lack of jurisdiction. Because Mr. Carranza’s motion was
his second collateral attack on his sentence, and Mr. Carranza did not obtain this
court’s authorization before filing his motion, it was the functional equivalent of an
unauthorized successive section 2255 motion, and the district court properly denied
it. See United States v. Patton, 309 F.3d 1093, 1094 (8th Cir. 2002) (prisoners may

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
not bypass authorization requirement by purporting to invoke some other rule or
procedure); Boyd v. United States, 304 F.3d 813, 814 (8th Cir. 2002) (if district court
determines motion is functional equivalent of unauthorized, successive § 2255
motion, it should either dismiss it or transfer to court of appeals). The holding in
Castro v. United States, 540 U.S. 375, 381-83 (2003), which requires that the district
court warn a pro se litigant before it recharacterizes the litigant’s first collateral attack
as a section 2255 motion, does not apply when the district court recharacterizes a pro
se litigant’s second or successive collateral attack on the same conviction, because
the litigant has already received the one round of collateral review he is allowed
under the AEDPA. See Lloyd v. United States, 398 F.3d 978, 980 (7th Cir. 2005);
Melton v. United States, 359 F.3d 855, 857 (7th Cir. 2004).

       Accordingly, we affirm the judgment of the district court.
                      ______________________________




                                            - 2-